Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on February 9, 2022 is acknowledged.
3.	Claims 1-20 are pending in this application.


Restriction
4.	Applicant’s election without traverse of Group 2 (claims 5-11) and the election of the species fidaxomicin as the species of anti-infective agent, administered orally as the species of route of administration, and together with 5,7-diiodoquinolin-8-ol as the species administration without traverse in the reply filed on February 9, 2022 is acknowledged. Restriction is deemed to be proper and is made FINAL in this office action. Claims 1-4 and 12-20 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant indicates that claims 5, 6, 7, and 9 read on the elected species. Claims 8 and 10-11 are withdrawn from further consideration as being drawn to nonelected species. Claims 5-7 and 9 are examined on the merits in this office action.


Objections
5.	The abstract is objected to for the following minor informality: 

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

In the instant case, the abstract recites, “The present application generally relates to a method to treat...” at line 1 of the abstract. Further, at line 6, the abstract recites a legal phrase, “said". Applicant should correct these informalities. See MPEP 608.01(b). Line 1 of the abstract is recommended to be amended to recite, “A method to treat a patient…is described.”
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.





Rejections
35 U.S.C. 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
10.	Claims 5-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al (US 2004/0077601), as evidenced by PubChem (https://pubchem.ncbi.nlm.nih.gov/compound/Iodoquinol, pp. 1-8 only enclosed, accessed 3/8/2022), in view of Schneider et al (US 2017/0354697).
11.	Adams et al teach a method for treating subject with, inter alia, abnormal cell proliferation or infectious disease (see abstract). Adams et al teach that the bacterial infection is selected from the group consisting of an E. coli…Clostridium difficile infection…(see paragraph [0046] and claim 135, for example). Adams et al list iodoquinol as an anti-microbial/anti-parasitic agent (see paragraph [0037]) and halogenated quinolines (e.g., iodoquinol (diiodohydroxyquin) as an anti-fungal agent (see paragraph [0298]). Adams et al teach a method for treating an infectious disease comprising administering to a subject in need thereof Formula I in an effective amount to inhibit the infectious disease, wherein the agent of Formula I is administered by injection or in an enterically coated form (see claim 13), further comprising administering to the subject an anti-microbial agent (see claim 14), wherein the anti-microbial agent is an anti-bacterial agent, an anti-viral agent, an anti-fungal agent, an anti-parasitic agent or an anti-mycobacterial agent (see claim 15), wherein the anti-parasitic agent is selected from the group consisting of…iodoquinol…(see claim 32). As evidenced by PubChem, iodoquinol is also known as diiodohydroxyquinoline, 5,7-dioodoquinolin-8-ol E. coli…Clostridium difficile infection…(see claim 135, for example). Adams et al further lists vancomycin and metronidazole as an anti-bacterial agent (see claim 21, for example).
	Since Clostridium difficile is a bacterial infection, one of ordinary skill in the art can at once envisage the treatment of Clostridium difficile infection with the compounds taught by Adams et al. Additionally, instant claims recite “comprising the step of administering…”The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”).< Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). >In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the 
Applications and patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
	The difference between the reference and the instant claim is that the reference does not teach 5,7-diiodoquinolin-8-ol in combination with an anti-infective agent, fidaxomicin.
12.	However, Schneider et al teach that the antibiotics metronidazole, vancomycin, and fidaxomicin are the current therapeutic options for treatment of Clostridium difficile infection (CDI) (see paragraphs [0004]-[0005]).
13.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Adams et al and Schneider et al to produce a combination therapy for treating C. difficile infection comprising 5,7-diiodoquinolin-8-ol and anti-infective agents, metronidazole, vancomycin and fidaxomicin. One of ordinary skill in the In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). But see In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987) (“Based upon the prior art and the fact that each of the three components of the composition used in the claimed method is conventionally employed in the art for treating cooling water systems, the board held that it would have been prima facie obvious, within the meaning of 35 U.S.C. 103, to employ these components in combination for their known functions and to optimize the amount of each additive....Appellant argues... hindsight reconstruction or at best,... obvious to try’.... We agree with appellant.”).
Alternatively, one of ordinary skill in the art would be motivated to try combining the 5,7-diiodoquinolin-8-ol with the anti-infective agents, metronidazole, vancomycin KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
The “problem” facing those in the art was the limited treatment regimen for treating C. difficile, and there were a limited number of methodologies available to do so, for example treating C. difficile with metronidazole, vancomycin and fidaxomicin. The skilled artisan would have had reason to try these methodologies with the reasonable expectation that at least one would be successful. In this case, because Adams et al teach combination of anti-microbial, anti-parasitic, anti-fungal, anti-bacterial and anti-mycobacterial agents and anti-viral agents useful for treating multiple bacterial infections, including C. difficile. Thus, treating C. difficile infection using combination of  5,7-diiodoquinolin-8-ol and metronidazole, vancomycin and fidaxomicin is a “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.


CONCLUSION
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654